DETAILED ACTION

The Applicant’s amendment filed on March 23, 2021 was received.  Claim 18 was amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued August 24, 2020.

Drawings
The drawings were received on March 23, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 18 is withdrawn, because the claim has been amended.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of a second laser scanner disposed on the second side of the conveyor route capable of selectively irradiating laser energy onto a UV debonding sheet or a thermal debonding sheet in a predetermined shape, as recited in the claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along 
In regards to independent claim 13, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of a debossing rotary die disposed inline of the conveyor route capable of debossing a predetermined spot of the metal foil and a second laser scanner disposed downstream from the debossing rotary die capable of irradiating the predetermined spot sufficiently to melt it as recited in the claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
In regards to independent claim 17, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of an air suction nozzle disposed upstream from a vacuum enclosure and is positioned to apply suction at a conjoining edge as the coverlay is placed on top of the metal foil, as recited in the claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/
Primary Examiner, Art Unit 1717
3/30/2021